Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2018/0065422 A1) in view of JP 06-013904 U (JP’904) and Morito et al (US 2010/0000641). 
Regarding claim 13,
Although Kuwano is silent to the ribs, analogous buttress art, JP’ 904, depicts ribs in recessed portions in the shoulder flank [0007]. Furthermore, JP’904 shoulder flanks surfaces are fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge as depicted in figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder flanks in Kuwano to include ribs in the recesses taught by Kuwano for decoration in the buttress location [0014].  
Both Kuwano and JP’904 are silent to the ribs extending parallel to one another but Kuwano describes the bottom surface of the recess figures have irregular surface (11). Additionally, analogous buttress art, Morito, who also teaches shoulder flanks surfaces that fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge (figure 3), teaches ribs extending in a parallel direction in figure 3 and have a height that does not project beyond the shoulder flank surface (figure 4).  Morito also discloses recessed portions in the shoulder and side wall region, discloses a depth of the recessed portion is preferably 0.3 mm – 2.0 mm [0050]. Applicant’s range overlaps with Morito’s teaching. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an incorporated the depth specified by Applicant in order to improve braking performance and handling stability [0047].
Further, Morito depicts shoulder side blocks rows, the blocks of which are separated from one another by transverse grooves that open outward at the shoulder flank surface (figure 3), wherein groove bottoms of the transverse grooves have end portions that extend in the radial direction over 10-30% of the profile depth and are offset inwardly with respect to the shoulder flank surface, the end portions likewise being provided with ribs that do not project beyond the level of the shoulder flank surface (figures 3-6). 
Regarding claim 14, JP’904  figure 1 depicts recess have a radial extent which falls into a range of 10-70% of the profile depth. 
Regarding claims 14-15, Morito et al depicts in figure 3-6, the recesses have a radial extent of 10-70% of the profile depth and a circumferential direction of 70-120% of the profile depth. 
Regarding claim 16, JP’ 904, depicts ribs in recessed portions in the shoulder flank [0007].
Regarding claim 17, Kuwano depicts at least two areal recess is designed in a quadrilateral manner in figures 2 and 4. 
Regarding claim 19, Morito discloses the width of indents are 0.2 mm -0.8 mm [0050]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
Regarding claims 20-21, 
Regarding claim 22, Kuwano discloses distance between the opening edges of the openings and the end edge of the first projecting portion is 2.0 or more [0085]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further optimized the distance between the recesses in order to enhance traction performance [0085]. 

Claims 13-17, 19-24, 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-006615 (JP 615) in view of JP 06-013904 U (JP’904) and Morito et al (US 2010/0000641). 
Regarding claim 13, JP 615 discloses a pneumatic tire comprising a carcass having at least one ply, a multi belt  or beaker and a profiled tread with grooves formed to a profile depth, wherein the profiled tread is provided at tire shoulders one of a shoulder side block row or respective shoulder side profile (figure 1). Figure 1 depicts the blocks of the shoulder side block row or the shoulder side profile ribs each have a one of a peripheral edge laterally delimiting the ground contact patch of the pneumatic vehicle tire. Figure 2 depicts the shoulder flank surfaces extend in a radial direction adjoin the peripheral edges or the shoulder rounds. Shoulder flanks surfaces fall into regular intervals over a circumference of the pneumatic 
 As for the claim limitation wherein a smallest distance between the at least areal two recess is 2.0 mm, JP 615 states “the intervals t1 and t2 between the narrow grooves are 1/3 to 1 times the length of the narrow grooves sandwiching the narrow grooves. This is because if it is less than 1/3, the amount of deformation increases toward the circumferential groove 2 of the land portion 4 and approaches a continuous gouge. If it exceeds 1 time, the effect of reducing the contact pressure at the shoulder end decreases” (pg.3 paragraph 7). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Although JP 615 is silent to the ribs, analogous buttress art, JP’ 904, depicts ribs in recessed portions in the shoulder flank [0007]. Furthermore, JP’904’s shoulder flanks surfaces fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge as depicted in figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder flanks in JP 615 to include ribs in for decoration in the buttress location [0014].  
Both JP 615 and JP’904 are silent to the ribs extending parallel to one another. Nonetheless, analogous buttress art, Morito, who also teaches shoulder flanks surfaces are fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge (figure 3), Morito teaches ribs extending in a parallel direction in figure 3 and have a height that does not project beyond the shoulder flank surface (figure 4).  Morito also discloses recessed portions in the shoulder and side wall region, discloses a depth of the recessed portion is preferably 0.3 mm – 2.0 mm [0050]. Applicant’s range overlaps with Morito’s teaching. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an incorporated the depth specified by Applicant in order to improve braking performance and handling stability [0047].
Further, Morito depicts shoulder side blocks rows, the blocks of which are separated from one another by transverse grooves that open outward at the shoulder flank surface (figure 3), wherein groove bottoms of the transverse grooves have end portions that extend in the radial direction over 10-30% of the profile depth and are offset inwardly with respect to the shoulder flank surface, the end portions likewise being provided with ribs that do not project beyond the level of the shoulder flank surface (figures 3-6). 
Regarding claim 14,
Regarding claims 14-15, Morito et al depicts in figure 3-6, the recesses have a radial extent of 10-70% of the profile depth and a circumferential direction of 70-120% of the profile depth. 
Regarding claim 16, JP’ 904, depicts ribs in recessed portions in the shoulder flank [0007].
Regarding claim 17, JP’ 615 depicts at least two areal recess is designed in a quadrilateral manner in figures 2 and 3.  
Regarding claims 19 and 21, Morito discloses the width of the indents are 0.2 mm -0.8 mm, the height is .3 mm – 2.0 mm [0050]. 
Regarding claim 20, Morito discloses the pitch is 0.5 mm-1.5 mm [0050]. 
Regarding claim 22, JP 615 states “the intervals t1 and t2 between the narrow grooves are 1/3 to 1 times the length of the narrow grooves sandwiching the narrow grooves. This is because if it is less than 1/3, the amount of deformation increases toward the circumferential groove 2 of the land portion 4 and approaches a continuous gouge. If it exceeds 1 time, the effect of reducing the contact pressure at the shoulder end decreases” (pg.3 paragraph 7). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Regarding claim 23,  JP 615 discloses a pneumatic tire comprising a carcass having at least one ply, a multi belt  or beaker and a profiled tread with grooves formed to a profile 
Although JP 615 is silent to the ribs, analogous buttress art, JP’ 904, depicts ribs in recessed portions in the shoulder flank [0007]. Furthermore, JP’904 shoulder flanks surfaces that fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge as depicted in figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder flanks in JP 615 to include ribs in for decoration in the buttress location [0014].  
Both JP 615 and JP’904 are silent to the ribs extending parallel to one another. Nonetheless, analogous buttress art, Morito, who also teaches shoulder flanks surfaces are fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge (figure 3), Morito teaches ribs extending in a parallel direction in figure 3 and have a height that does not 
Morito depicts shoulder side blocks rows, the blocks of which are separated from one another by transverse grooves that open outward at the shoulder flank surface (figure 3), wherein groove bottoms of the transverse grooves have end portions that extend in the radial direction over 10-30% of the profile depth and are offset inwardly with respect to the shoulder flank surface, the end portions likewise being provided with ribs that do not project beyond the level of the shoulder flank surface (figures 3-6). 
As for the new limitation, the end portion of each transverse groove comprises an upper recess and a lower recess separated by a radial distance of at least 2.0 mm, JP 615 depicts an upper recess (6) and lower recess (7) and states “the interval t3 between the narrow grooves 10 so that t3 / sin (180 ° -α) < 20 mm at the shortest distance. This is because above this, the effect of reducing the contact pressure decreases, and below this, the amount of deformation of the land portion 4 toward the circumferential groove 2 also increases, and the
performance of crossing over the rut deteriorates” (pg. 3 last paragraph).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Regarding claims 24, figure 1 depicts the one areal recess has a radial extent of 10-70% of the profile depth.  
Regarding claim 26, Morito depicts the upper recess and the lower recess are covered with ribs depicted in figures 4 and 6.
Regarding claim 27, figure 2 and 7 depicts the upper and lower recess are designed in a quadrilateral manner. 
Regarding claims 28 and 30, the height is 5-15 mm (claim 6) and width is 4-10 mm (claim 9).
Regarding claim 29, Morito discloses the pitch is 0.5 mm-1.5 mm [0050]. 
Regarding claim 31, JP 615 states “the intervals t1 and t2 between the narrow grooves are 1/3 to 1 times the length of the narrow grooves sandwiching the narrow grooves. This is because if it is less than 1/3, the amount of deformation increases toward the circumferential groove 2 of the land portion 4 and approaches a continuous gouge. If it exceeds 1 time, the effect of reducing the contact pressure at the shoulder end decreases” (pg.3 paragraph 7). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 
Regarding claim 32, Morito et al depicts in figure 3-6, the recesses have a radial extent in the circumferential direction of 70-120% of the profile depth. 
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. Applicant argues the cited art fail to disclose Applicant’s amended limitation. Examiner disagrees. Morito depicts shoulder side blocks rows, the blocks of which are separated from one another by transverse grooves that open outward at the shoulder flank surface (figure 3), wherein groove bottoms of the transverse grooves have end portions that extend in the radial direction over 10-30% of the profile depth and are offset inwardly with respect to the shoulder flank surface, the end portions likewise being provided with ribs that do not project beyond the level of the shoulder flank surface (figures 3-6). 
JP 615 depicts an upper recess (6) and lower recess (7) and states “the interval t3 between the narrow grooves 10 so that t3 / sin (180 ° -α) < 20 mm at the shortest distance. This is because above this, the effect of reducing the contact pressure decreases, and below this, the amount of deformation of the land portion 4 toward the circumferential groove 2 also increases, and the performance of crossing over the rut deteriorates” (pg. 3 last paragraph).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743